Citation Nr: 1314109	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-45 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected hearing loss, currently rated as noncompensable.  

2.  Entitlement to an increased rating for service-connected perforation of the left tympanic membrane (TM), currently rated as noncompensable.

3.  Entitlement to an increased rating for service-connected otitis media, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1980 to March 1982. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  

In May 2011, the Board remanded the claims for further development.  

(The issue of an increased rating for service-connected otitis media is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hearing acuity at the very worst is shown to manifest a Level I hearing acuity bilaterally. 

2.  The Veteran has a perforated left tympanic membrane.

CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012). 

2.  Throughout the appeal period, the criteria for a compensable rating for service-connected left TM perforation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was sent a letter in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision on these matters.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA obtained all of the identified VA treatment records.  Furthermore, in May 2011, the Board remanded the claims, in part, to obtain additional VA treatment records and to provide the Veteran with another VA audiological and ENT evaluation.  VA treatment records were electronically available through the Compensation and Pension Records Interchange (CAPRI) and were uploaded to the Virtual VA eFolder.  These records were considered when the Veteran's claim was subsequently readjudicated in August 2012 supplemental statement of the case.  The Veteran has not identified any additional outstanding evidence and review of the paper claims file as well as Virtual VA does not reveal any additional documents pertinent to the claims decided herein.  

Additionally, the Veteran was afforded VA audiometric examinations in April 2009 and July 2011 that evaluated the severity of her bilateral hearing loss and left perforated TM.  The Board finds that the July 2011 VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the Veteran's bilateral hearing loss and left perforated TM in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Also, the requested examination conducted in July 2011 was in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Furthermore, the evidence does not show that her symptoms have materially worsened since this most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination relative to the claims decided herein.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


II.  Background

In March 2009, an examination of the ears revealed that there was no cerumen in the canal and there was a small perforation and retraction of the left ear TM.   An audiological evaluation showed that right ear puretone thresholds were 35, 25, 25, and 15 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, puretone thresholds were 10, 15, 15, and 20 decibels at 1000, 2000, 3000, 4000 Hertz, respectively.  The puretone threshold average was 26 in the right ear and 15 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  

On April 2009 VA examination, the Veteran's claims file was reviewed.  In regards to the effects on occupational functioning and daily activities, the Veteran reported that she had a hum type of noise in her ear, which also interfered with her sleep.  She indicated that she currently worked in a paper bag plant.  She reported that she has not had any ear infections for many years.  Audiological test results revealed that right ear puretone thresholds were 20, 20, 35, and 35 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, puretone thresholds were 10, 5, 15, and 20 decibels at 1000, 2000, 3000, 4000 Hertz, respectively.  The puretone threshold average was 28 in the right ear and 13 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.

On April 2009 VA examination for ear disease, the Veteran had complaints of worsening hearing and a history of recurrent otitis media with bilateral ear drum perforations.  The April 2009 audiogram showed mild conductive hearing loss in the right ear with high volume flat TM in both ears.  On the left side there was a scarred TM, with some adhering cerumen to the ear drum.  The examiner indicated that due to the cerumen, it was not possible to determine whether or not the ear was perforated.  According to the Veteran, shortly after the ear drum was repaired, it perforated again.  She reported that she had not had any ear infections lately.  The only new complaint currently was new onset bothersome tinnitus in the left ear.  The examiner opined that the Veteran's new onset tinnitus was as least as likely as not related to the previous ear problems.  

Based on the April 2009 VA examiner's findings, service connection for tinnitus was granted in the May 2009 rating decision, and a 10 percent disability rating was assigned, effective February 12, 2009.  (This issue is not on appeal.)  

VA treatment records dated in June 2009 noted that the Veteran was still having hearing problems and that there was blood on her pillow from her ear when she woke up.  An examination of the left TM that showed a scant amount of dry skin, which was removed.  There was a perforation in the posterior and interior TM and small amount of cerumen was removed from the central retraction pocket.  On the right side, there was a larger perforation of the entire TM.  The records noted surgery was recommended for the right ear perforation.  It was noted in the record that once the right ear was repaired, the Veteran should consider surgical repair of the left ear.  It was noted that the March 2009 audiogram showed severe conductive hearing loss and a repeat audiogram in April showed great improvement in hearing to normal level.  The record noted that the Veteran denied having any improvement in hearing and severe hearing loss had already been confirmed, therefore, the April 2009 audiogram was erroneous.  

January 2010 VA treatment records noted that the Veteran denied having vertigo.  An examination of the ears showed a film of cerumen overlying the left TM and that a central perforation was stable at 5%.  The right ear had 40% perforation with normal middle ear mucosa.  The impression was status post tympanoplasty with persistent perforation.  

A February 2010 treatment record noted that the Veteran was seen for follow-up of right tympanoplasty with fascia in November 2010.  A residual perforation was noted and she did not notice any hearing improvement.  She did not have a history of otorrhea or otalgia on either side.  She had complaints of hypersensitivity to the cold, particularly on her left side.  She said she also indicated that she had a very small amount of vertigo associated with the cold.  She also wore cotton in her ears when she walked and still had difficulty with the wind.  On examination, the left TM was extremely monomeric.  There was a thin layer of epithelium over the TM that the examiner did not remove, so she was unable to appreciate the previously noted perforation.  There was right fascia TM repair in the posterior quadrant, however there also was a perforation centrally anterior to the area of the fascia graft.  The TM had torn in the perforation and there was a small band of TM running through the middle of the perforation.  The middle ear mucosa was clean and healthy appearing.  Audiological test results revealed that right ear puretone thresholds were 25, 20, 25, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, puretone thresholds were 15, 10, 15, and 25 decibels at 1000, 2000, 3000, 4000 Hertz, respectively.  The puretone threshold average was 28 in the right ear and 16 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The treating provider noted that she discussed with the Veteran that she had improvement in her hearing even when she did not subjectively notice such improvement.  The examiner also discussed with the Veteran that her cold sensitivity was not secondary to the TM perforation as evidenced by the fact that she felt it even with plugs or cotton in her ears.

On February 2010 VA examination, it was noted that the Veteran had ongoing perforation of the ear drum and was subsequently scheduled for repair.  In light of the pending surgery, it was recommended that an updated examination be provided no sooner than four months after the surgery.  

A June 2010 VA treatment record noted that the Veteran experienced a job change related to job stress (from abuse from a former co-worker).  

During her October 2010 Board hearing, the Veteran and her representative indicated that the Veteran continued to experience pain and difficulty with her ability to hear.  She also had surgery for a left perforated TM.  She indicated that her symptoms were so unique that rating on an extraschedular basis should be considered.  She described the pain as an aggravating 9 or 10 along with having drainage.  She felt that her hearing loss affected her ability to get promoted.   She reported that she started a new job running machinery, but asked to go back into the warehouse to drive the forklift where it was quieter.  She reported that her trainer became short with her because he had to repeat things so many times.  She indicated that she might step down to become a forklift driver, which would be a cut in pay from the new job.  She reported that she wore hearing protection at work, but they further distorted her hearing and made her feel dizzy.  She stated that she avoided large crowds, auditoriums, or even high school concerts because of the loud noise.  

On July 2011 VA examination, the examiner noted that the claims file was reviewed.  The Veteran had complaints of ongoing poor sound quality in her left ear.  She reported that she had a lot of difficulty focusing on the person in front of her if there was any background sound.  She also had frequent itchiness in her left ear on a daily basis.  She had pain and drainage in her left ear that would come and go, but it had been quite rare since she had her tonsils removed.  The pain was usually associated with noise and the symptoms were more related to irritation than pain.  Her hearing was down in that ear as documented in audiometric evaluations.  She recently underwent surgery in her right ear to repair the eardrum perforation in the inferior aspect of this monomeric area.  The posterior aspect of the drum had some overlying debris, but appeared to be grossly intact.  On the lower extremity, she had an anterior inferior perforation approximately 2 mm in size.  There was some surrounding debris that was dry cerumen mixed with dead skin cells.  There was no evidence of cholesteatoma or active otorrhea.  The examiner reported that these symptoms could be attributed to the Veteran's ear disease, TM perforation, and history of otitis media, as well as hearing loss.  

Audiological test results revealed that puretone thresholds in the right ear were 20, 20, 30, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, puretone thresholds were 15, 10, 15, and 20 decibels at 1000, 2000, 3000, 4000 Hertz, respectively.  The puretone threshold average was 28 in the right ear and 15 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The examiner noted that there was no evidence of a significant threshold shift when comparing the results from the current examination in the right ear and the results from April 2009 and February 2010.  There was a significant threshold shift (hearing is better on current examination, in April 2009 and in February 2010) when compared to results from March 2009.  The examiner noted that a right tympanoplasty was done in November 2009.  There was no evidence of a significant threshold shift when comparing the results from the current examination in the left ear and the results from April 2009 and February 2010.  The examiner noted that the June 2009 VA treatment record reported that, "The audiogram from April 2009 is erroneous."  However, the Veteran's hearing has been retested twice since then (on the current examination and in February 2010) with essentially the same results.  The examiner opined that the audiometric results reported on the current examination were an accurate measure of the Veteran's current hearing.

III.  Analysis

Service connection for bilateral hearing loss, otitis media, and perforation of the left TM was initially established pursuant to a rating decision issued in July 1982, within a year after separation from service.  An initial noncompensable rating was assigned for each disability, effective from March 6, 1982.  The Veteran's current appeal stems from a claim for increase that was received at the RO on February 12, 2009. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102 , 4.3 (2006). 

A.  Bilateral Hearing Loss

The Veteran is seeking a compensable rating for her service-connected bilateral hearing loss.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c) and 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. §  4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Turning to the evidence of record, at the time the Veteran was treated in March 2009, an audiological examination revealed an average puretone hearing loss of 26 decibels in the right ear, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 15 decibels in the left ear, with 100 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation. 

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that her puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

At the time of the April 2009 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 28 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 13 decibels in the left ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  As noted above, when applying Table VII, Diagnostic Code 6100, level I for the right ear and Level I for the left ear equates to a zero percent disability evaluation. 

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that her puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§  4.85(c), 4.86(a).

June 2009 VA treatment records noted that the March 2009 audiogram showed severe conductive hearing loss and a repeat audiogram in April showed great improvement in hearing to normal level.  The record noted that the Veteran denied having any improvement in hearing and severe hearing loss had already been confirmed, therefore, the April 2009 audiogram was erroneous.   

A February 2010 audiological test demonstrated that the Veteran was shown to have an average puretone hearing loss of 28 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 16 decibels in the left ear, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, level I for the right ear and Level I for the left ear equates to a zero percent disability evaluation.   The treating provider noted that she discussed with the Veteran that she had had improvement in her hearing even when she did not subjectively notice such improvement.  As before, Table VIA is not for application because the Veteran did not exhibit an exceptional pattern of hearing loss.  See 38 C.F.R. §§  4.85(c), 4.86(a).

At the time of the July 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 28 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 15 decibels in the left ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  As already noted, these results equate to a zero percent disability evaluation.  Again, Table VIA is not for application because an exceptional level of hearing loss was not shown.  See 38 C.F.R. §§  4.85(c), 4.86(a).

Additionally, the July 2011 VA examiner noted that there was no evidence of a significant threshold shift when comparing the results from the current examination in the right ear and the results from April 2009 and February 2010.  There was a significant threshold shift (hearing is better on current examination, in April 2009 and in February 2010) when compared to results from March 2009.  The examiner noted that a right tympanoplasty was done in November 2009.  There was no evidence of a significant threshold shift when comparing the results from the current examination in the left ear and the results from April 2009 and February 2010.  The examiner noted that the June 2009 VA treatment record reported that, "The audiogram from April 2009 is erroneous."  However, the Veteran's hearing has been retested twice since then (on the current examination and in February 2010) with essentially the same results.  The examiner opined that the audiometric results reported on the current examination were an accurate measure of the Veteran's hearing. 

Given that the claims file was reviewed by the April 2009 and July 2011 VA examiners, and the VA examinations reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA regulations, the Board finds the examinations to be sufficient for rating purposes.  Additionally, the Veteran has not expressed, and the record does not otherwise show, any worsening of the disorder since the last examination in July 2011.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the examination report.  Id. at 455.  In this regard, on April 2009 VA examination, in regards to the effects on occupational functioning and daily activities, the Veteran reported that she had a hum type of noise in her ear, which also interfered with her sleep.  She indicated that she currently worked in a paperback plant.  She reported that she has not had any ear infections for many years.  On July 2011 VA examination, the examiner noted the Veteran's complaints of ongoing poor sound quality in her left ear.  She reported that she had a lot of difficulty focusing on the person in front of her if there was any background sound.  She also had frequent itchiness in her left ear on a daily basis.  She had pain and drainage in her left ear that would come and go, but it had been quite rare since she had her tonsils removed.  The pain was usually associated with noise and the symptoms were more related to irritation than pain.  Her hearing was down in that ear as documented in audiometric evaluations.  

Thus, the April 2009 and July 2011 examiners were responsive to the requirement of Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and application of the criteria in this case does not lead to the award of a compensable rating.

In summary, based on the average puretone threshold findings from the VA examinations as well as VA treatment records, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges her reports of an impact on her daily activities and occupation.  Although the Veteran can describe herself as being hard of hearing, she is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the April 2009 and July 2011 VA audiological evaluations as well as to the multiple audiograms included in the VA treatment records, the Board is compelled to conclude that the preponderance of the evidence is against the claim of entitlement to a compensable rating at any point throughout the claim period.  See Hart, supra.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not help the Veteran.  See 38 U.S.C.A. § 5107(b).

In regards to extraschedular consideration for bilateral hearing loss, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the claimant's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether the facts require assignment of an extraschedular rating. Id.   

Here, the April 2009 and July 2011 VA examiners adequately addressed the Veteran's functional effects of the hearing loss disability in compliance with Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating for her hearing loss.  Rather, her description of poor sound quality and difficulties with hearing is consistent with the nature of the disability, which is directly addressed by the rating criteria.  Thus, the Board finds that criteria for submission for consideration of an extraschedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


B.  Perforated Left TM

A review of the medical evidence reveals a very consistent disability picture with regard to the Veteran's chronic ear disease for the entire period covered by this appeal.  Among other things, she has a perforated TM on the left side that has been service connected and rated as noncompensably disabling.

The rating criteria for a perforated TM allow for only one possible rating-zero percent.  Diagnostic Code 6211.  The Veteran has complained of additional problems, but no additional symptom has been attributed to the TM.  Consequently, a higher schedular rating is not warranted by application of the rating criteria, and referral for consideration of an extra-schedular rating is not warranted because there are no unusual problems.  In other words, to the extent that she has complained of additional symptoms, like occasional dizziness or drainage, etc., no such problem has been attributed to the perforation.  Likewise, hearing loss-to the extent it might be affected by a perforation-has been rated separately.  See discussion above.  The result is that an increased rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a compensable rating for left perforated TM is denied.


REMAND

A note to the rating criteria by which suppurative otitis media is evaluated provides that complications of the otitis, like labyrinthitis, are to be evaluated separately.  Although the VA examiner in July 2011 did not specifically mention dizziness or 

any sort of vestibular disorder, a February 2010 treatment record shows the Veteran's complaints of having a small amount of vertigo in the cold related to her ears.  Additionally, during her October 2010 Board hearing, the Veteran reported that wearing hearing protection at work made her feel dizzy.  However, other VA treatment records noted that the Veteran denied having vertigo.  Whether or not the Veteran has any vestibular disequilibrium associated with her otitis media has not been specifically addressed on examination.  Thus, an examination is required to resolve the issue of whether or not the Veteran has vertigo and/or dizziness associated with the service-connected otitis media, and if so, the level of severity of such.  This is required by the regulatory note in the listed criteria of Diagnostic Code 6200.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an ENT examination to determine whether the Veteran experiences dizziness, vertigo, labyrinthitis or other form of disequilibrium as a manifestation of the service-connected chronic otitis media.  

The examiner should review the physical and Virtual VA claims file and a copy of this remand.  The examiner should clearly describe the nature and degree of any and all impairments caused by the Veteran's otitis media.  The examiner must indicate whether the Veteran has vestibular disequilibrium and whether this is medically related to her service-connected otitis media.  The examiner should also indicate whether the Veteran's complaints of dizziness are medically related to her service-connected otitis media regardless of whether a diagnosis of vestibular disequilibrium is made.  (The 

examiner should note that the Veteran has had complaints of feeling dizzy while wearing ear protection at work and in cold weather.  See February 2010 VA treatment records and October 2010 Hearing Transcript.)  The examiner should set forth the medical reasons for all opinions, citing to the evidence of record and/or medical principles as necessary to explain why or why not the Veteran experiences additional problems due to otitis media.  If a vestibular disorder is found, the objective findings supporting the diagnosis should be detailed.  The severity of any such additional problem should be described in detail in accordance with pertinent rating criteria, such as the frequency of any dizziness and whether it causes staggering, for example.

2. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


